Citation Nr: 1409546	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION
 
The appellant alleges military service in the Philippines during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA Central Office Board hearing in February 2014.  Prior to the hearing, in correspondence dated in January 2014 and received by VA in February 2014, the Veteran requested to "postpone" his hearing because of his poor health and lack of finances to travel.  The Board also notes that prior to requesting a Central Office hearing, the Veteran contended that he was housebound. 

The Board acknowledges that the Veteran was born in 1927 and is approximately 86 years old, and that the Philippines is a considerable distance from Washington, D.C.  As the Veteran did not specifically withdraw his request for a hearing, but stated that he wished that it be postponed, and given the Veteran's age and the distance from the Philippines to Washington D.C., the Board finds that the Veteran should be afforded a Travel Board hearing, or a videoconference hearing, whichever is sooner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Schedule the Veteran for a videoconference hearing or a Travel Board hearing, whichever is sooner, at the Manila, Philippines RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



